THOMPSON, Judge.
Vint Wesley Hammock appeals an order granting him supervised visitation with his daughter, Jordyn DeFrancesco. Because the record on appeal contains no hearing transcript or stipulated statement of the evidence presented below, this court is unable to determine whether the lower court erred. Sugrim v. Sugrim, 649 So.2d 936 (Fla. 6th DCA 1995); Hirsch v. Hirsch, 642 So.2d 20 (Fla. 5th DCA 1994). Further, we find no error of law; on the face of the order. The issues Hammock raises pertaining to a prior final judgment of paternity are untimely and are not reviewable in this appeal.
AFFIRMED.
COBB and ANTOON, JJ., concur.